Citation Nr: 0807495	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  05-19 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for shrapnel wounds.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for a right knee 
impairment.  

5.  Entitlement to service connection for a left knee 
impairment.  

6.  Entitlement to service connection for a right shoulder 
impairment.

7.  Entitlement to service connection for a left shoulder 
impairment.  

8.  Entitlement to service connection for a right foot 
impairment.

9.  Entitlement to service connection for a left foot 
impairment.  

10.  Entitlement to service connection for impairment of the 
lumbar spine.  

11.  Entitlement to service connection for chronic residuals 
of exposure to chemicals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active duty on three separate occasions:  1) 
from January 1987 to May 1987, 2) from December 1990 to April 
1991, and 3) from August 1996 to January 1997.  He received 
several awards and commendations to include the Southwest 
Asia Service Medal with 2 devices and the Kuwait Liberation 
Medal.  His military occupational specialty for each period 
of service was as follows: 1) Aircraft Armament Systems 
Helper, 2) Aircraft Armament Systems Specialist, and 3) 
Aerospace Maintenance Apprentice.
  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  The veteran received notice of this 
decision in June 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he participated in an attempt to 
rescue a downed fighter pilot as a weapons specialist manning 
an M-60 machine gun during his service in the Persian Gulf in 
January/February 1991.  According to the veteran, the 
helicopter that he was traveling in was hit and both he and 
the pilot were wounded.  The co-pilot was able to return the 
helicopter and its crew to base.  The veteran claims that his 
wounds consisted of a bullet/fragment which had entered and 
exited the left calf as well as wounds on his right shin and 
right chest.  The veteran also claims that he was brought to 
a medical station to tend to his injuries but was assured 
that they were not serious and did not require stitches or a 
bandage.  

Only some of the veteran's in-service examination reports 
could be located, specifically examination reports dated in 
November 1986, November 1990, and March 1997.  The November 
1986 and 1990 reports report normal psychiatric, neurologic, 
hearing, upper extremities, lower extremities, feet, and 
spine.  In both his November 1986 and 1990 Reports of Medical 
History the veteran denied hearing loss, a painful or 
"trick" shoulder, recurrent back pain, a "trick" or locked 
knee, foot trouble, depression or excessive worry, and 
nervous trouble of any sort.      

The March 1997 examination report also showed normal 
psychiatric, neurologic, hearing, upper extremities, lower 
extremities, feet, and spine.  However the examiner also 
noted a 3 centimeter (cm) scar to the left medial leg (bullet 
entrance and exit), right mid-leg anterior tibial 4 cm round 
scar - shrapnel, and left fourth anterior rib 5 cm horizontal 
scar - shrapnel.  The veteran told the examiner that he had 
received these injuries while serving in the Persian Gulf War 
in February 1991.  The veteran also stated that he was 
treated and released with no other problems.

In his March 1997 Report of Medical History the veteran 
denied hearing loss, a painful or "trick" shoulder, 
recurrent back pain, a "trick" or locked knee, foot 
trouble, depression or excessive worry, and nervous trouble 
of any sort.  He also reported a prior surgery to his left 
shoulder in 1983 and reiterated his account of the gun shot 
and shrapnel wounds he received in February 1991 while in the 
Persian Gulf.  

In May 1995, prior to the veteran's third and final period of 
service, the veteran underwent a general VA examination in 
connection with his pending September 1994 claim for service 
connection for seizures.  At the time of this examination the 
veteran reported that he was involved in a motor vehicle 
accident in March 1994 where he was knocked unconscious for 
over twenty minutes.  VA outpatient treatment reports dated 
in March 1994 confirm this history.  Following this accident, 
he reportedly had two seizures in which he was unconscious.  
He also stated that he had a history of migraine headaches 
which first started in 1991 after his exposure to oil smoke 
while serving in the Persian Gulf.  Since returning from the 
Persian Gulf, the veteran stated that he has had a rash 
mostly on his legs and feet which is periodic.  According to 
his history, this was considered to be a neurodermatitis.  
The veteran also reported that he suffers from sweating 
attacks which appear to be emotionally induced by any 
recollection of the Persian Gulf.  Finally, the veteran 
reported that he suffered bullet and shrapnel injuries while 
flying a helicopter which caused superficial injuries to the 
abdominal wall and right lower leg.  

Upon physical examination, the examiner noted a few small 
pustules on the chest, but otherwise normal skin with no 
indication of a rash.  The veteran's hearing was also normal.  
Examination of the musculoskeletal system revealed scars of a 
gunshot wound which were small and inconspicuous on the 
anterior abdominal wall and a scar from a laceration on the 
right lower leg which was approximately 1 1/2 inches in length 
and was mobile and non-tender.  No abnormality was found 
concerning the feet.  

The veteran also underwent separate neurologic and 
psychiatric examinations in June 1995.  During the June 1995 
psychiatric examination the veteran reported that he was 
engaged in combat while in service.  The examiner diagnosed 
the veteran with post-traumatic stress disorder (PTSD) and 
assigned a global assessment functioning (GAF) score of 64.  

During the June 1995 neurologic examination the veteran 
reiterated that he was knocked unconscious as a result of a 
motor vehicle accident in March 1994.  The examiner diagnosed 
the veteran with migraine headaches (without aura) and found 
no evidence of a seizure disorder. Subsequently, by rating 
decision dated in April 1997, the RO denied service 
connection for a seizure disorder, shell fragment wounds, and 
PTSD.  By separate rating decisions the RO denied service 
connection for migraine headaches in April 2000 and denied 
service connection for chronic headaches in September 2001.  

VA outpatient treatment records dated from March 1994 to June 
2005 show diagnoses of PTSD and both left knee and right 
shoulder disorders.  

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002 & Supp. 2005), provides 
that VA shall obtain a medical examination or opinion where 
such is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d).  The Board notes that the veteran was 
last afforded VA examinations in May/June 2005, prior to his 
third period of service.  The Board also notes that the 
veteran has not yet been afforded a VA examination to 
determine the nature and etiology of any of the currently 
claimed disorders.  Thus, on remand he should be afforded 
appropriate VA examinations to resolve the issues on appeal.  
Medical expertise informed by full review of the history and 
appropriate testing and examination is required.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  See 38 U.S.C.A. § 5103A.  This 
assistance specifically includes obtaining all relevant 
records pertaining to the claimant's active military, naval, 
or air service that are held or maintained by a governmental 
entity if the claimant has furnished VA with information 
sufficient to locate them.  38 U.S.C.A. § 5103A(c)(1).  As 
above, the veteran claims that he was wounded while 
participating in an attempt to rescue a downed fighter pilot 
as a weapons specialist manning an M-60 machine gun during 
his service in the Persian Gulf in January/February 1991.    

As above, some of the veteran's service medical records are 
missing, significantly, the separation examination report 
from the veteran's second period of service.  The RO, as part 
of its duty to assist, should undertake efforts to obtain 
additional information that may corroborate the veteran's 
assertion that he served in combat.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Specifically, the 
RO should review the veteran's unit records and/or additional 
service medical records for confirmation of his alleged 
stressor.

Finally, the veteran claims that he was exposed to oil smoke 
from the wells in the Persian Gulf.  He also claims that he 
was exposed to dangerous chemicals used to clean guns on an 
F-16 aircraft.  Service connection may only be granted when 
there is evidence of a current disability resulting from an 
injury or disease incurred or aggravated in active military 
service.  The veteran requested service connection for 
exposure to chemicals, but exposure to chemicals in service 
is not a disability for which service connection may be 
granted.  Previously, the veteran has stated that his 
migraine headaches, a skin disorder, and liver disease were 
related to his exposure to oil fires while in the Persian 
Gulf.  As above, by rating decisions dated in April 2000 and 
September 2001 the RO denied service connection for 
headaches.  However, claims for service connection for skin 
or liver disorders have not yet been adjudicated and are not 
currently before the Board.  The issue of service connection 
for chronic residuals of exposure to chemicals should be 
readjudicated as a claim to include service connection for a 
skin and/or liver disorder.  

Accordingly, the case is REMANDED for the following action:

1.	Request from the veteran that he 
provide any additional details 
regarding the January/February 1991 
helicopter crash and missile injuries 
that he alleges experienced in 
service.  These details should 
include dates, places, detailed 
descriptions of events, and any other 
identifying information concerning 
any other individuals involved in the 
events, including their full names, 
ranks, units of assignment or any 
other identifying detail.  The 
veteran should be informed that such 
details are vitally necessary to 
obtain supportive evidence of the 
stressful events and he must be asked 
to be as specific as possible because 
without such details an adequate 
search for verifying information can 
not be conducted.

2.	Following receipt of additional 
information from the veteran, if any, 
request the U.S. Army and Joint 
Services Records Research Center 
(JSRRC) to provide any information 
that might corroborate the veteran's 
alleged stressors, including the 
claimed helicopter crash and combat 
experiences.  In particular, they 
should be asked to provide the 
veteran's unit history from January 
through February 1991.  The morning 
reports for his unit should also be 
requested for the same time period.  
If possible, JSRRC should indicate 
whether the veteran's unit was 
exposed to oil smoke, toxic plumes or 
other identifiable environmental 
hazards during this time.

3.	Make an attempt to obtain any missing 
service medical records, such as a 
separation examination from the 
veteran's second period of service 
ending in April 1991, and associate 
them with the claims folder.

4.	Following the above, the RO must make 
a specific determination, based upon 
the complete record, with respect to 
whether the veteran was exposed to a 
stressor or stressors in service.  If 
the RO determines that the record 
establishes the existence of a 
stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined the record 
establishes.  In reaching this 
determination, the RO should address 
any credibility questions raised by 
the record.  

5.	If, and only if, the RO determines 
that the record establishes the 
existence of a stressor or stressors, 
then the RO should arrange for the 
veteran to be afforded a VA 
psychiatric examination.  The RO must 
specify for the examiner the stressor 
or stressors that it has determined 
are established by the record and the 
examiner must be instructed that only 
those events may be considered for 
the purpose of determining whether 
the veteran was exposed to a stressor 
in service.  The examination report 
should reflect review of pertinent 
material in the claims folder.  If a 
diagnosis of PTSD is made, the 
examiners should specify (1) whether 
each alleged stressor found to be 
established by the record by the RO 
was sufficient to produce PTSD; (2) 
whether the remaining diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied; and (3) 
whether there is a link between the 
current symptomatology and one or 
more of the in service stressors 
found to be established by the record 
by the RO and found to be sufficient 
to produce PTSD by the examiners.  
The examination report should include 
the complete rationale for all 
opinions expressed.  All necessary 
special studies or tests should be 
accomplished.  The examiner's 
attention is specifically directed to 
the June 1995 VA psychological 
examination report and the most 
recent VA outpatient treatment 
reports dated through June 2005.  The 
entire claims folder and a copy of 
this REMAND must be made available to 
the examiners prior to the 
examination.  

6.	The RO should also make arrangements 
with the appropriate VA medical 
facility for the veteran to be 
afforded a VA examination to 
determine the nature and etiology of 
his shrapnel wounds, bilateral 
hearing loss, bilateral knee 
impairment, bilateral shoulder 
impairment, bilateral foot 
impairment, and lumbar spine 
disorder.   Specifically, the 
examiner should provide an opinion as 
to whether it is at least as likely 
as not (50 percent or greater) that 
the veteran's claimed disorders are 
proximately due to the alleged 
January/February 1991 helicopter 
accident or to any other event in 
service.  The examiner is requested 
to provide an explanation as to all 
medical conclusions rendered, which 
is supported by references to 
evidence in the file and clinical 
findings.  The examiner should 
specifically review the veteran's 
service medical records, including 
the service medical records and 
current VA outpatient treatment 
records showing treatment for some of 
the above claimed disorders.  The 
entire claims folder and a copy of 
this REMAND must be made available to 
the examiners prior to the 
examination.

7.	If the appellant fails to report to 
the scheduled examinations, obtain 
and associate with the record copies 
of any notice(s) of the date and time 
of the examination sent to the 
veteran by the pertinent VA medical 
facility. 

8.	After completing any additional 
development as may be indicated after 
the above development is 
accomplished, the AOJ should 
readjudicate the appeal.  In 
particular, the issue of service 
connection for chronic residuals of 
exposure to chemicals should be 
readjudicated as a claim to include 
service connection for a skin and/or 
liver disorder.   If the claim is 
still denied, the AOJ must furnish 
the veteran and his representative 
with a Supplemental Statement of the 
Case and allow the veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



